FormerJackson Zoning Board Member Unleashes Anti-Semitic
Tirade; Calls for Senator's Suicide
By SNN - September 12, 2017
Life—SHVing car-3' '-:-:.. _ii_ggs_gealm
Closer to your life. L_m or: 50mm 0......
-‘3
Medical Center
JACKSON-A former Jackson Zoning Board member whose most notable action 323:?“
during his eight year tenure in the township was voting to deny an application for
an all-girl Orthodox Yeshiva on Cross Street has posted violent and anti-Semitic tirade on
Facebook this week that could put that board’s ruling in jeopardy.
In the post, Burrows used September 10th’s designation as “Suicide Awareness Day" to call for
Lakewood Republican Senator Robert Singer to commit suicide.
“I implore senator Singer to step up and commit suicide," Burrows posted on Facebook. He is
nothing but the byproduct of a human body eating matzoh and gafelta [sic] fish."
He then doubled down and called for the suicide of Ocean County Republican Chairman George




                                                                                             Case 3:17-cv-03226-MAS-DEA Document 55-63 Filed 09/06/19 Page 1 of 2 PageID: 1370
Gilmore.
“After many years of watching senator Singer’s proposals and interests which are solely to support and advance the Lakewood medieval cult,
on the backs of the surrounding communities, it’s time to come to an end,” his tirade continued. “He is so obviously bought, paid for, and in
the pocket of the Lakewood cult."
One other member of Jackson’s zoning board who presided over the defeated Yeshiva application, Joe Schulman has been cited in a
subsequent lawsuit that was filed by the school against the township that claims religious bias was in play.
“Nobody has actually proved to me that this is a school for anything” Schulman said. “The community of Jackson cannot expect the Orthodox
residents of Jackson to assimilate into the Jackson community as a whole in the same way that they will not do so in Lakewood.”
Burrows’ comments, like Suttles’ will most likely be used against Jackson Township in the yeshiva’s case that claims religious bias was a
determining factor in the board’s decision, although other members of the board presented a clear and concise case based on fire safety,
traffic safety and density concerns for their decision.
“Pay you fair share you _lthy f’n cockroaches,” Burrows posted as he concluded his rant. The post, made on a private “community
watchdog” page was removed shortly afterwards by an unknown page moderator.
Whether or not Burrows’ rant could negatively impact the zoning board’s decision to reject the school remains unknown at this point. We
have reached out to township Mayor Michael Reina and Council President Ken Bressi for comment on this story.
Facebook Comments
«one veszsn LIE 9:32 PM 1 it ass-3*
insert to ram rn to call VII-:35.-
<- -v
IT IUIEUIUIH HIIU VIUIBTII
John Burrows
56 mice
This September 10 being suicide awareness day I
implore senator Singer to step up and commit suicide.
He is nothing but the byproduct of a human body
eating matzoh and gatelta fish.
His actions as a senator are only to advance the
mischievous will of the Lakewood cult.
He is deplorable and why King Gilmore allows this to
happen is the problem. Perhaps both of them should
commit suicide!
After many years of watching senators Singer's




                                                                Case 3:17-cv-03226-MAS-DEA Document 55-63 Filed 09/06/19 Page 2 of 2 PageID: 1371
proposals and interests which are solely to support and
advance the Lakewood medieval cult, on the backs of
the surrounding communities it‘s time to come to an
end. He is so obviously bought, paid for, and in the
pocket of the Lakewood cult, I do not know why he is
allowed to hold this position and should be terminated.
or he should do the honorable thing and DIE!
Also Lakewood should no longer have 3.5% tax.
especially if their goal is to be the 3rd largest city in of.
they are prospering way too much, another gift from
that P08 Singer, pay you tar share you filthy f'ing
cockroaches!
